DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner, J.D., US 20040188578 (included in IDS date 04/07/2020).

Regarding claim 1, Turner teaches a support arm for a medical device support system (see counterbalance assembly 30 of fig. 1 and paragraph 23), comprising: 
a proximal hub (proximal hub 38) and a distal hub (distal hub 48); 
an intermediate beam (arm housing 42) between the proximal hub and the distal hub (see fig. 3), the intermediate beam having a cavity (the arm housing 42 includes a cavity in which is disposed elements such as the spring 52); and, 
at least one tension member (counterbalance arm weldment 44) extending through the cavity of the intermediate beam (see figs. 3 and 6-9) and secured at opposite ends to the proximal hub and the distal hub, the tension member securing the proximal hub, the distal hub, and the intermediate beam together (see figs. 3 and 6-9 and paragraph 24).

Regarding claim 2, Turner further teaches wherein the at least one tension member is in a state of tension and the intermediate beam is in a state of compression (paragraph 24 states that “Because the displacements 72, 74 of the respective pivot axes 54, 66, 56, 70 are fixed, the longitudinal axis 76 of the first parallel link 42 and the longitudinal axis 78 of the second parallel link 44 are maintained substantially parallel to each other during pivotal movement of counterbalance arm 40”. Such maintaining of the parallel state of the arm housing/first parallel link 42 with respect to the counterbalance arm weldment/second parallel link 44 means the arm housing 42 is in a state of compression while the counterbalance arm weldment 44 is in state of compression).

Regarding claim 3, Turner further teaches wherein the at least one tension member does not contact or engage the intermediate beam (the counterbalance arm weldment 44 attaches to the proximal end 60 of the proximal hub 38 and the distal end 62 of the distal hub 48 without attaching to or engaging the arm housing 42. See fig. 3 and paragraph 24).

Regarding claim 11, wherein the proximal hub (proximal end 60) includes a noncircular tubular end wall that fits into a corresponding shape end wall of the intermediate beam such that the noncircular tubular end wall overlaps with the corresponding shape end wall (see fig. 3).

Regarding claim 12, Turner further teaches wherein the noncircular tubular end wall has a shoulder and the corresponding shape end wall of the intermediate beam has a stop face that abuts the shoulder (see annotated fig. 8 of Turner for the shoulder and stop face of Turner).


[AltContent: textbox (Stop face)][AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stop face)][AltContent: textbox (shoulder)]
    PNG
    media_image1.png
    439
    780
    media_image1.png
    Greyscale

Regarding claim 13, Turner further teaches wherein the proximal hub includes an end wall with a shoulder and the intermediate beam includes an end wall with a stop face that abuts the shoulder (see annotated fig. 8 of Turner above for the shoulder and the stop face at the proximal end).

Regarding claim 14, Turner further teaches wherein the intermediate beam has a noncircular tubular shape in axial cross section (paragraph 25 indicate that the arm weldment or second parallel link 44 comprise a rectangular metal tube. Fig. 5 depicts the rectangular shape).

Regarding claim 16, Turner further teaches wherein the intermediate beam is an extruded member (see fig. 5 for housing 42).

Regarding claim 17, Turner further teaches wherein the proximal hub is a cast member (see fig. 4 for the hub portion 140).

Regarding claim 18, Turner teaches a method of assembling a support arm of a medical device support system, comprising: 
providing a proximal hub (proximal hub 38) having at least one elongated tension member (counterbalance arm weldment 44) fixed to the proximal hub with a free end extending away from the proximal hub (see fig. 3); 
providing an intermediate beam (arm housing 42) having a cavity (the arm housing 42 includes a cavity in which is disposed elements such as the spring 52); 
inserting the free end of the at least one elongated tension member into and through the cavity of the intermediate beam (see fig. 3 for the counterbalance arm weldment 44 inserted into the cavity of the arm housing 42); 
inserting the free end into a distal hub so that the intermediate beam is between the proximal hub and the distal hub (see fig. 3 for the counterbalance arm weldment 44 provided between the proximal hub 38 and the distal hub 48); and, 
tightening the free end to the distal hub so that the at least one tension member is in a state of tension and the intermediate beam is in a state of compression (paragraph 24 states that “Because the displacements 72, 74 of the respective pivot axes 54, 66, 56, 70 are fixed, the longitudinal axis 76 of the first parallel link 42 and the longitudinal axis 78 of the second parallel link 44 are maintained substantially parallel to each other during pivotal movement of counterbalance arm 40”. Such maintaining of the parallel state of the arm housing/first parallel link 42 with respect to the counterbalance arm weldment/second parallel link 44 means the arm housing 42 is in a state of compression while the counterbalance arm weldment 44 is in state of compression).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner. 

Regarding claim 4, Turner teaches all the limitations of claim 1 above.
Turner further teaches wherein the at least one tension member comprises four tension members (paragraph 25 states that “While illustrated as an arm weldment 44, it is within the teaching of the disclosure for second parallel link 44 to be formed from a single link or a plurality of links”. Hence while not explicitly providing four parallel links 44 would be a matter of obviousness as this would ensure a weight is adequately supported according to paragraph 1. See MPEP 2144.05(I)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s parallel link 42 with four tension members to facilitate the positioning, both horizontally and vertically, of the devices attached to the arm to maximize their utility and maintain the proper orientation in space of the device mounted to the counterbalance arm (see paragraph 2).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Voeller, et al., US 6012693.

Regarding claim 5, Turner teaches all the limitations of claim 1 above.
Turner does not teach wherein the at least one tension member comprises at least two tension members that have different lengths.
However, Voeller teaches a lift/suspension support system 10 (fig. 1) wherein the at least one tension member comprises at least two tension members that have different lengths (the system includes a shorter arm upper link bracket 74 and a longer arm lower link bracket 92 of different lengths as shown in figs. 3 and 6 which engage with the components in the arm major bracket 12 and minor bracket 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s plurality of links (see paragraph 25), such that at least two tension members that have different lengths, as taught by Voeller, as such modification would allow the arm to attain optimal range of adjustment (col. 5, lines 1-7). Voeller further states in col. 5, lines 7-12 that “Optimal combination of the lift mode derived adjustment path and the suspension mode derived adjustment path from algorithms are chosen to allow a utilization of the same arm upper link bracket 74, arm lower link bracket 92, and arm major bracket 12 for both lift and suspension modes”, and so having the brackets with two different lengths which allows the arm major bracket and the arm lower bracket to engage the end brackets, facilitates a versatile use of the arm for achieving different objectives. 

Regarding claim 15, Turner teaches all the limitations of claim 1.
Turner does not teach wherein the proximal hub includes upper and lower plugs that fit into respective upper and lower receptacles of the intermediate beam.
However, Voeller further teaches wherein the proximal hub includes upper and lower plugs that fit into respective upper and lower receptacles of the intermediate beam (see arm major bracket 12 including upper and lower plugs and connect to respective upper and lower receptacles on the upper link bracket 74 and the lower link bracket 92).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s plurality of links (see paragraph 25), such that the proximal hub includes upper and lower plugs that fit into respective upper and lower receptacles of the intermediate beam, as taught by Voeller, as such modification would allow the arm to attain optimal range of adjustment (col. 5, lines 1-7). Voeller further states in col. 5, lines 7-12 that “Optimal combination of the lift mode derived adjustment path and the suspension mode derived adjustment path from algorithms are chosen to allow a utilization of the same arm upper link bracket 74, arm lower link bracket 92, and arm major bracket 12 for both lift and suspension modes”, and so having the brackets with two different lengths which allows the arm major bracket and the arm lower bracket to engage the end brackets, facilitates a versatile use of the arm for achieving different objectives. .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Otsuka, et al., US 20060023324.

Regarding claim 6, Turner teaches all the limitations of claim 1 above.
Turner does not teach wherein the proximal hub includes at least one threaded hole and the at least one tension member is a threaded tension member that threads into the at least one threaded hole.
However, Otsuka teaches a supporting mechanism (see fig. 7) including a horizontal arm unit housing mechanism 48 and a housing stem 68, wherein the proximal hub includes at least one threaded hole (threaded hole 75 of the housing mechanism) and the at least one tension member (stem 68) is a threaded tension member (see threaded portion 761 of the stem 68) that threads into the at least one threaded hole ( the threaded hole being 75 (see fig. 8 and paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 with Otsuka’s joint structure, that is a proximal hub which includes at least one threaded hole and the at least one tension member is a threaded tension member that threads into the at least one threaded hole, as taught by Otsuka, such joint structure configuration including the threaded members and threaded holes, allowing the arm to be adjustable for positioning and movements around the surgeon during a surgical operation (paragraph 89). 

Claims 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Groff, L. K., US 4082244.

Regarding claim 7, Turner teaches all the limitations 1 of claim 1 above.
Turner does not teach wherein the distal hub includes at least one clearance hole and the least one tension member passes through the at least one clearance hole such that an end of the at least one tension member is exposed.
However, Groff teaches A device for supporting an object such as a dental x-ray unit on the free end of a vertically pivotal arm, which allows the object to be counterbalanced for stabilized vertical positioning (see abstract and fig. 1) wherein the distal hub includes at least one clearance hole and the least one tension member (rod 52) passes through the at least one clearance hole (brace 62) such that an end of the at least one tension member is exposed (see the rod being threaded through the brace 62 and exposed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 such that the distal hub includes at least one clearance hole and the least one tension member passes through the at least one clearance hole such that an end of the at least one tension member is exposed, as taught by Groff, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Regarding claim 8, Turner in view of Groff teaches all the limitations of claim 7 above.
Turner does not teach wherein the at least one tension member is a threaded tension member, and further comprising a retainer that threads onto the exposed end and abuts a flat of the distal hub.
However, Groff further teaches wherein the at least one tension member (rod 52) is a threaded tension member, and further comprising a retainer (block 68) that threads onto the exposed end and abuts a flat of the distal hub (in fig. 2A, the exposed end of the rod 52 can be seen abutting the exposed end of the rod 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 as a threaded tension member further comprising a retainer that threads onto the exposed end and abuts a flat of the distal hub, as taught by Groff, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Regarding claim 9, Turner in view of Groff teaches all the limitations of claim 8 above.
Turner fails to teach wherein the retainer comprises a cylindrical nut.
However, Groff further teaches wherein the retainer comprises a cylindrical nut (see fig. 2a for the main block 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s arm such that the weldment 44 is retained by a main block 68, as taught by Groff, which while not explicitly stated as being cylindrical, would have still retained the weldment 44 in such a manner as claimed, as making the shape of the main block 68 is mere matter of choice to one of ordinary skill, which would not impact the function of the main block 68 as a retainer, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Regarding claim 10, Turner in view of Groff teaches all the limitations of claim 1 above.
Turner does not teach wherein the at least one tension member is selected from the group consisting of a threaded rod, a steel cable, and a plastic cable.
However, Groff further teaches wherein the at least one tension member is selected from the group consisting of a threaded rod (see rod 52 of fig. 2A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 as a threaded tension member further comprising a retainer that threads onto the exposed end and abuts a flat of the distal hub, as taught by Groff, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Regarding claim 19, Turner teaches all the limitations of claim 18 above. 
Turner fails to teach wherein the free end of the at least one tension member is a threaded end and the tightening includes tightening a threaded nut onto the threaded end.
However, Groff teaches wherein the free end of the at least one tension member is a threaded end (see rod 52 of fig. 2A) and the tightening includes tightening a threaded nut onto the threaded end (see fig. 2a for the main block 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 such that the free end of the at least one tension member is a threaded end and the tightening includes tightening a threaded nut onto the threaded end, as taught by Groff, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Regarding claim 20, Turner teaches all the limitations of claim 18 above. 
Turner fails to teach wherein the inserting the free end into the distal hub includes inserting the free end into a clearance hole inside the distal hub.
However, Groff teaches A device for supporting an object such as a dental x-ray unit on the free end of a vertically pivotal arm, which allows the object to be counterbalanced for stabilized vertical positioning (see abstract and fig. 1) wherein the inserting the free end into the distal hub includes inserting the free end into a clearance hole (brace 62) inside the distal hub including the main block 68.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Turner’s counterbalance arm weldment 44 such that the distal hub includes at least one clearance hole and the least one tension member passes through the at least one clearance hole such that an end of the at least one tension member is exposed, as taught by Groff, hence providing a secure attachment that allows the least amount of limitations placed on the angular travel of the arm (see col. 1, lines 24-32). 

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 12 and 13 of copending Application No. 17/511827 (U.S. P.G.  Pub. No. US 20220133431 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 17/511827
1. A support arm for a medical device support system, comprising: 

a proximal hub and a distal hub; 

an intermediate beam between the proximal hub and the distal hub, the intermediate beam having a cavity; and,

at least one tension member extending through the cavity of the intermediate beam and secured at opposite ends to the proximal hub and the distal hub, the tension member securing the proximal hub, the distal hub, and the intermediate beam together.
1. A load balancing arm for a medical device support system, comprising: 

a proximal hub configured for pivotable movement about an axis P-P; 

a support arm having a proximal end and a distal end, the proximal end of the support arm being pivotably mounted to the proximal hub about a support arm proximal end pivot axis; 

a link having a proximal end and a distal end, the proximal end of the link being pivotably mounted to the proximal hub about a link proximal end pivot axis; 

a distal end vertical block pivotably mounted to the distal end of the support arm about a support arm distal end pivot axis and pivotably mounted to the distal end of the link about a link distal end pivot axis; and 

a distal hub configured to support a medical device load for pivotable movement about an axis D-D; 

wherein the distal hub is mounted to the distal end vertical block for pivotable movement between a first position in which the axis D-D is at a first angle relative to the axis P-P and a second position in which the axis D-D is at a second angle relative to the axis P-P, 

wherein the first angle is different than the second angle.
12. The load balancing arm of claim 1, wherein the support arm includes a support arm proximal end hub and a support arm distal end hub and an intermediate beam between the support arm proximal end hub and the support arm distal end hub, the support arm proximal end hub being pivotably mounted to the proximal hub, the distal end vertical block being pivotably mounted to the support arm distal end hub.
13. The load balancing arm of claim 12, wherein the intermediate beam has a cavity, and the support arm includes at least one tension member that extends through the cavity of the intermediate beam and is secured at opposite ends to the support arm proximal end hub and the support arm distal end hub, the tension member securing the support arm proximal end hub, the support arm distal end hub, and the intermediate beam together.
4. The support arm of claim 1, wherein the at least one tension member comprises four tension members.
2. The load balancing arm of claim 1, wherein the proximal hub, the support arm, the link, and the distal end vertical block form a four bar linkage.
8. The support arm of claim 7, wherein the at least one tension member is a threaded tension member, and further comprising a retainer that threads onto the exposed end and abuts a flat of the distal hub
9. The load balancing arm of claim 7, wherein the fastener is a threaded fastener and the distal end vertical block has a threaded hole for threadingly receiving the fastener, and wherein the fastener has a head that is sufficiently wide to bridge the slot opening and that is configured when tightened to engage the distal hub on opposite sides of the slot opening to secure the distal hub to the distal end vertical block.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793